DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2018-0086020 filed on 07/24/2018.
Response to Arguments
Applicant's arguments filed on 10/26/2021 have been fully considered
With regards to remarks about “Claim Objections”, the arguments are persuasive. With regard to claim 1 and 11 the amended claims has resolved the issue and thus objection is withdrawn.
With regards to remarks about “Claim Rejections - 35 USC §112(a)”, the arguments are persuasive.	Amended claims resolve the issue using “top side” and “bottom side”. Thus the rejection has been withdrawn.
With regards to remarks about “Claim Rejections - 35 USC §112(b)”, the arguments are persuasive.	Amended claims resolve the indefiniteness related to the term “first shock absorbing material “placement. Thus the rejection has been withdrawn.
With regards to remarks about “Prior art rejections”, the arguments are not persuasive (including for the argument discussed below).Examiner used new prior art to reject the claims .Please check rejection section for details.

Examiner respectfully disagree for the following reason:
Ertel discloses the recited arrangement of the shock absorbing members as they recited in the claim 11 because the claim recites  “at least one” shock absorbing member and Ertel discloses two shock absorbing members(74/76) that surround the top ,bottom and ends of Ertel’ s circuitry and layers. Thus the shock absorbing members abut the circuitry and layers including the PCB substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,6-8,10-11 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over  Ertel (US 20060071172 A1), (hereinafter Ertel) in view of Konkle'096 et al. (US 20110133096 A1) (hereinafter Konkle'096) and further in view of Lee (US 6262887 B1) (hereinafter Lee).
Regarding claim 1 Ertel teaches 
An X-ray detector comprising: 
a printed circuit board (PCB) substrate (Para[0010], line 4-9, “The detector further has a circuit board having a plurality of electronic components disposed thereon and configured to at least control readout of the electrical signals from the x-ray detection layer. “); 
A substrate support on which the PCB substrate is mounted (Para [0034], line 1-5, “The glass substrate 68 is supported by a detector panel support 70. Panel support 70 (i.e. substrate support) is not only designed to support substrate 68, but is also used to separate the x-ray conversion and light detection components from the electronics 72 (i.e.PCB)”); 
a shock-detecting sensor module (Para [0035], line 9-13, “The electronics (i.e. board 72) may also support accelerometer designed to detect acceleration (i.e. detect shock) of the detector and store data accordingly. In this regard, the accelerometer may be used to record the date and time when the detector experienced dramatic increases in acceleration (i.e. shock applied to the X ray detector), i.e. when dropped”. It is clear that here “accelerometer “is working as an “a shock-detecting sensor module”. This module is not explicitly   showed in Fig 4. But in Fig 4 , the circuit board 72 will contain this sensor as mentioned in Para[0035]”);
a first shock-absorbing member arranged at a top side of the shock-detecting sensor module (Para [0036], line 6-11, “In this regard, in one embodiment, the x-ray detector 30 includes two layers of impact-absorbing material 74, 76. One layer ;
and a second shock-absorbing member arranged at a bottom  (Para [0036], line 6-11, The other layer 76 (i.e. second side) is sealed or otherwise placed in proximity to the top surface of base panel 56 so as to be sandwiched between motherboard 72 (i.e. board that contain shock detecting sensor module) and base panel 56. While two impact-absorbing layers 74, 76 are shown”);
the shock-detecting module, the first shock-absorbing member, and 
the second shock-absorbing member are coupled to the substrate support  ( Fig 4, 74-first shock absorbing member ,76- second shock absorbing member ,70 –substrate support  . Also check Para [0033] and [0034]) 
Ertel is silent with regards to 
the first shock-absorbing member, and the second shock-absorbing member are coupled to the substrate via a screw and a coupling member. 
the coupling member is formed to protrude from the substrate support.
Konkle'096 teaches 
the first shock-absorbing member, and the second shock-absorbing member are coupled to the substrate via a screw and a coupling member (Para [0038], line 29-31, “In addition, the shock absorbing mounts 74 (i.e. shock absorbing member) may be secured to the shell 42 of the shell assembly 34 by fasteners 84 (i.e. first coupling member) such 
the coupling member is formed to protrude from the substrate support (Fig 5, 84 – first coupling member and 72- support panel ); and
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include  coupling member and its usage to attach the shock absorbing member  with support  as taught by Konkle’096 to the teaching of Ertel for the purpose of making the structure rigid and stable .Therefore, this technique of attachment by using screw will ensure the shock absorbing member to not to get displaced and stay secure even after there is any vibration or shock .
The combination of Ertel and Konkle 096 are silent with regards to 
wherein the shock-detecting sensor module comprises a hole passing through the shock- detecting sensor module, the shock-detecting module, are coupled to the substrate support via a screw and a coupling member, and the coupling member is formed to protrude from the substrate support and to extend through the hole of the shock-detecting sensor module .
Lee teaches
a hole passing through are coupled to the substrate support via a screw and a coupling member, and the coupling member is formed to protrude from the substrate support and to extend through the hole module (Fig 3, Column 3, line 47-65, “A penetration hole 36 is formed in the main board 30, penetrating from an upper side 32 to a lower side 34 

    PNG
    media_image1.png
    850
    560
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a special mounting structure as taught by Lee to the teaching of Ertel and Konkle 096 for the purpose of describing a robust structure. Therefore, this technique of  screwed coupling system will facilitate the 
However Lee does not explicitly teach a shock detector sensor module. 
But Lee teaches – “It is an object of the invention to provide a printed circuit board mounting assembly capable of stably and strongly securing a printed circuit board and smoothly draining noise caused by EMI”.
Therefore it would be obvious for any circuit which can be shock detecting sensor in this case to utilize same mounting assembly as this technique is for mounting any circuit board .This technique will further facilitate a stable maneuver of any key component and keep it secured during handling and operation.
Regarding Claim 2, the combination of Ertel, Konkle’096, and Lee teaches limitations of claim 1.
Ertel further teaches
wherein the shock-detecting sensor module comprises a shock sensor, an accelerometer (Para [0035], line 1-10, “Electronics 72 (shock-detecting sensor module), in one embodiment, have an L-shape and is disposed to support the processing and logic control electronics of the detector. The electronics preferably includes LEDs for monitoring operation and diagnostics of the detector. The motherboard may also include temperature sensors for providing feedback as to the temperature of the detector as well as the temperature of the subject. The electronics may also support an accelerometer designed to detect acceleration of the detector”), a geomagnetic sensor, and/or a gyroscopic sensor.
Regarding Claim 6, the combination of Ertel, Konkle’096, and Lee teaches limitations of claim 1.
Lee further teaches
wherein a diameter of the hole is greater than a diameter of the a part of the coupling member surrounded by the hole, so that a surface of the shock-detecting sensor module forming a boundary of the hole is spaced apart from the part of the coupling member (  Fig 3. According to this figure the diameter of hole 36 is bigger than the diameter of coupling member 54).
Regarding Claim 7, the combination of Ertel, Konkle’096, and Lee teaches limitations of claim 6.
Ertel further teaches
wherein at least one of the first shock-absorbing member (Para [0036], line 6-11, “In this regard, in one embodiment, the x-ray detector 30 includes two layers of impact-absorbing material 74, 76. One layer 74 (i.e. first shock absorbing member)  is sealed against or otherwise placed in proximity to the undersurface of top cover panel 54 (top side)so as to be sandwiched between the top cover panel and scintillator layer 58) and the second shock-absorbing member is  configured to fill a space in the hole between the shock-detecting sensor module and the part of the coupling member (Para [0036], line 6-11, The other layer 76 (i.e. second side) is sealed or otherwise placed in proximity to the top surface of base panel 56 so as to be sandwiched between motherboard 72 (i.e. board that contain shock detecting sensor module) and base panel 56. While two impact-absorbing layers 74, 76 are shown”).
Regarding Claim 8, the combination of Ertel, Konkle’096, and Lee teaches limitations of claim 1.
Ertel further teaches
wherein the shock-absorbing member abuts the top side of the shock-detecting sensor module and the second shock absorbing member abuts the bottom side of the shock-detecting sensor module. (Para [0036], line 6-18, “In this regard, in one embodiment, the x-ray detector 30 includes two layers of impact-absorbing material 74, 76. One layer 74 (i.e. first member on the first side ) is sealed against or otherwise placed in proximity to the undersurface of top cover panel 54 so as to be sandwiched between the top cover panel and scintillator layer 58. The other layer 76(i.e. second member on second side) is sealed or otherwise placed in proximity (i.e. abutted) to the top surface of base panel 56 so as to be sandwiched between motherboard 72(i.e. the board that contains the shock detecting sensor) and base panel 56.”).
Regarding Claim 10, the combination of Ertel, Konkle’096, and Lee teaches limitations of claim 7.
Ertel further teaches
wherein the shock absorbing member includes a first shock-absorbing member abutting abuts the first top side of the shock-detecting sensor module, and the second shock-absorbing member abuts the second bottom side of the shock-detecting sensor module, and the first and second shock-absorbing members together fill the space (Para [0036], line 6-18, “In this regard, in one embodiment, the x-ray detector 30 includes two layers of impact-absorbing material 74, 76. One layer 74 (i.e. first 

Regarding claim 11 Ertel teaches
An X-ray detector comprising: 
a printed circuit board (PCB) substrate having a first side and a second side opposite to the first side (Para[0010], line 4-9, “The detector further has a circuit board having a plurality of electronic components disposed thereon and configured to at least control readout of the electrical signals from the x-ray detection layer. “); 
3Serial No.: 16/515,598 a shock-detecting sensor module ( Fig 4 represent 72 a motherboard or circuit board containing accelerometer that works as sensor having first and second side. First side is the side of 70 to 74 and second side is the side of 76) mounted on the PCB substrate and configured to detect shock applied to the X-ray detector (Para [0035], line 9-13, “The electronics (i.e. board 72) may also support accelerometer designed to detect acceleration (i.e. detect shock) of the detector and store data accordingly. In this regard, the accelerometer may be used to record the date and time when the detector experienced dramatic increases in acceleration (i.e. shock applied to the X ray detector), i.e. when dropped”. It is clear that here “accelerometer “is working as “a shock-detecting sensor module”. This module is not explicitly   showed in Fig 4. But in Fig 4 , the circuit board 72 will contain this sensor as mentioned in Para[0035]”);
 at least one a first shock-absorbing member at a first abutting an end of the PCB substrate, the first a top side of the PCB substrates and the second a bottom side of the PCB substrate(Para [0036], line 6-11, “In this regard, in one embodiment, the x-ray detector 30 includes two layers of impact-absorbing material 74, 76. One layer 74 (i.e. first side)  is sealed against or otherwise placed in proximity to the undersurface of top cover panel 54 so as to be sandwiched between the top cover panel and scintillator layer 58. The other layer 76 (i.e. second side) is sealed or otherwise placed in proximity to the top surface of base panel 56 so as to be sandwiched between motherboard 72 (i.e. board that contain shock detecting sensor module) and base panel 56. While two impact-absorbing layers 74, 76 are shown”);  
a substrate support on which the PCB substrate is mounted (Para [0034], line 1-5, “The glass substrate 68 is supported by a detector panel support 70. Panel support 70 (i.e. substrate support) is not only designed to support substrate 68, but is also used to separate the x-ray conversion and light detection components from the electronics 72 (i.e.PCB)”);
Ertel is silent with regards to 
a first coupling member protruding from the substrate; and 
a first screw screwed into fastened to the first coupling member and having a head positioned above the at least one shock-absorbing member, to thereby couple the at least one first shock-absorbing member to the substrate support
 the shock-detecting sensor module and the shock-absorbing member are coupled to the substrate support via the coupling member and the screw
Konkle'096 teaches 
a first coupling member protruding from the substrate support (Fig 5, 84 – first coupling member and 72- support panel); and 
a first screw screwed into fastened to the first coupling member and having a head positioned above the at least one shock-absorbing member, to thereby couple the at least one first shock-absorbing member to the substrate support (Para [0038], line 29-31, “In addition, the shock absorbing mounts 74 (i.e. shock absorbing member) may be secured to the shell 42 of the shell assembly 34 by fasteners 84 (i.e. first coupling member) such as bolts and screws.” Also based on Para [0038], line 23-25, “It should be realized that other devices, such as screws or bolts, may be utilized to secure the base member 76(i.e. base member of the shock absorbing mount 74) to the support panel 72”). ,
 the shock-detecting sensor module and the shock-absorbing member are coupled to the substrate support via the coupling member and the screw (Para [0038], Fig 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include  coupling member and its usage to attach the shock absorbing member  with support  as taught by Konkle’096 to the teaching of Ertel for the purpose of making the structure rigid and stable .Therefore, this technique of attachment by using screw will ensure the shock absorbing member to not to get displaced and stay secure even after there is any vibration or shock .
The combination of Ertel and Konkle 096 are silent with regards to 
wherein the shock-detecting sensor module comprises a hole passing through the shock- detecting sensor module, the shock-detecting module, are coupled to the substrate support via a screw and a coupling member, and the coupling member is formed to protrude from the substrate support and to extend through the hole of the shock-detecting sensor module .
Lee teaches

a hole passing through the module, the module, are coupled to the substrate support via a screw and a coupling member, and the coupling member is formed to protrude from the substrate support and to extend through the hole of the shock-detecting sensor module (Fig 3, Column 3, line 47-65, “A penetration hole 36 is formed in the main board 30, penetrating from an upper side 32 to a lower side 34 (shown in FIG. 4A). A metal layer 38, serving as a ground plate, is adhered to the upper side 32 of the main board 30. A central processing unit (CPU) is mounted upon the upper side 32 thereof. For example, numerous semiconductor integrated circuit devices may be mounted upon the main board 30. Multiple bosses 40 may be installed on a bottom surface of the housing 12 in which the main board 30 is installed.” The Fig 3 of prior art matches with Fig 5A of instant application)

    PNG
    media_image1.png
    850
    560
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a special mounting structure as taught by Lee to the teaching of Ertel and Konkle 096 for the purpose of describing a robust structure. Therefore, this technique of  screwed coupling system will facilitate the 
However Lee does not explicitly teach a shock detector sensor module. 
But Lee teaches – “It is an object of the invention to provide a printed circuit board mounting assembly capable of stably and strongly securing a printed circuit board and smoothly draining noise caused by EMI”.
Therefore it would be obvious for any circuit which can be shock detecting sensor in this case to utilize same mounting assembly as this technique is for mounting any circuit board .This technique will further facilitate a stable maneuver of any key component and keep it secured during handling and operation.

Regarding claim 21 Ertel teaches:
An X-ray detector comprising: 
a printed circuit board (PCB) substrate (Para[0010], line 4-9, “The detector further has a circuit board having a plurality of electronic components disposed thereon and configured to at least control readout of the electrical signals from the x-ray detection layer. “);  
a substrate support on which the PCB substrate is mounted Para [0034], line 1-5, “The glass substrate 68 is supported by a detector panel support 70. Panel support 70 (i.e. substrate support) is not only designed to support substrate 68, but is also used to separate the x-ray conversion and light detection components from the electronics 72 (i.e.PCB)”); 
a shock-detecting sensor module configured to detect shock applied to the X-ray detector (Para [0035], line 9-13, “The electronics (i.e. board 72) may also support accelerometer designed to detect acceleration (i.e. detect shock) of the detector and store data accordingly. In this regard, the accelerometer may be used to record the date and time when the detector experienced dramatic increases in acceleration (i.e. shock applied to the X ray detector), i.e. when dropped”. It is clear that here “accelerometer “is working as an “a shock-detecting sensor module”. This module is not explicitly   showed in Fig 4. But in Fig 4, the circuit board 72 will contain this sensor as mentioned in Para [0035]”); and
a first shock-absorbing member arranged at a top side of the shock-detecting sensor module (Para [0036], line 6-11, “In this regard, in one embodiment, the x-ray detector 30 includes two layers of impact-absorbing material 74, 76. One layer 74 (i.e. first shock absorbing member) is sealed against or otherwise placed in proximity to the undersurface of top cover panel 54 (top side) so as to be sandwiched between the top cover panel and scintillator layer 58); and
a second shock-absorbing member arranged at a bottom side of the shock-detecting sensor module(Para [0036], line 6-11, The other layer 76 (i.e. second side) is sealed or otherwise placed in proximity to the top surface of base panel 56 so as to be sandwiched between motherboard 72 (i.e. board that contain shock detecting sensor module) and base panel 56. While two impact-absorbing layers 74, 76 are shown”);
Ertel is silent with regards to 
having a hole passing through the shock detecting sensor module.
having a hole passing through the shock-detecting sensor module; a coupling member having a part extending through the hole so that the part is surrounded by the hole
a fastener engaged with the coupling member to secure the shock-detecting sensor module to the substrate support
Konkle'096 teaches 
a fastener engaged with the coupling member to secure the shock-detecting sensor module to the substrate support (Fig 5, 84 – first coupling member and 72- support panel);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include  coupling member and its usage to attach the shock absorbing member  with support  as taught by Konkle’096 to the teaching of Ertel for the purpose of making the structure rigid and stable .Therefore, this technique of attachment by using screw will ensure the shock absorbing member to not to get displaced and stay secure even after there is any vibration or shock .
The combination of Ertel and Konkle'096 are silent with regards to 
having a hole passing through the shock detecting sensor module.
a coupling member having a part extending through the hole so that the part is surrounded by the hole
Lee teaches

a coupling member having a part extending through the hole so that the part is surrounded by the hole (Fig 3, Column 3, line 47-65, “A penetration hole 36 is 

    PNG
    media_image1.png
    850
    560
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a special mounting structure as taught by Lee to the teaching of Ertel and Konkle 096 for the purpose of describing a 
However Lee does not explicitly teach having a hole passing through the shock detecting sensor module.
But Lee teaches – “It is an object of the invention to provide a printed circuit board mounting assembly capable of stably and strongly securing a printed circuit board and smoothly draining noise caused by EMI”.
Therefore it would be obvious for any circuit which can be shock detecting sensor in this case to utilize same mounting assembly as this technique is for mounting any circuit board .This technique will further facilitate a stable maneuver of any key component and keep it secured during handling and operation.

Regarding Claim 22, the combination of Ertel, Konkle’096, and Lee teaches limitations of claim 21.
Ertel further teaches
wherein a diameter of the hole is greater than a diameter of a portion of the part of the coupling member surrounded by the hole, so that a surface of the shock-detecting sensor module forming a boundary of the hole is spaced apart from the portion of the part of the coupling member (Fig 3. According to this figure the diameter of hole 36 is bigger than the diameter of coupling member 54).  
Regarding Claim 23, the combination of Ertel, Konkle’096, and Lee teaches limitations of claim 22.
Ertel further teaches
wherein at least one of the first shock-absorbing member (Para [0036], line 6-11, “In this regard, in one embodiment, the x-ray detector 30 includes two layers of impact-absorbing material 74, 76. One layer 74 (i.e. first shock absorbing member)  is sealed against or otherwise placed in proximity to the undersurface of top cover panel 54 (top side)so as to be sandwiched between the top cover panel and scintillator layer 58) and the second shock-absorbing member is  configured to fill a space in the hole between the shock-detecting sensor module and the part of the coupling member (Para [0036], line 6-11, The other layer 76 (i.e. second side) is sealed or otherwise placed in proximity to the top surface of base panel 56 so as to be sandwiched between motherboard 72 (i.e. board that contain shock detecting sensor module) and base panel 56. While two impact-absorbing layers 74, 76 are shown”). 
Regarding Claim 24, the combination of Ertel, Konkle’096, and Lee teaches limitations of claim 21.
Ertel further teaches
wherein the shock-absorbing member abuts the top side of the shock-detecting sensor module and the second shock absorbing member abuts the bottom side of the shock-detecting sensor module. (Para [0036], line 6-18, “In this regard, in one embodiment, the x-ray detector 30 includes two layers of impact-absorbing material 74, 76. One layer 74 (i.e. first member on the first side ) is sealed against or otherwise placed in proximity to the undersurface of top cover panel 54 so as to 
Regarding Claim 25, the combination of Ertel, Konkle’096, and Lee teaches limitations of claim 22.
Ertel further teaches
wherein the shock absorbing member includes a first shock-absorbing member abutting abuts the first top side of the shock-detecting sensor module, and the second shock-absorbing member abuts the second bottom side of the shock-detecting sensor module, and the first and second shock-absorbing members together fill the space (Para [0036], line 6-18, “In this regard, in one embodiment, the x-ray detector 30 includes two layers of impact-absorbing material 74, 76. One layer 74 (i.e. first member on the first side ) is sealed against or otherwise placed in proximity to the undersurface of top cover panel 54 so as to be sandwiched between the top cover panel and scintillator layer 58. The other layer 76(i.e. second member on second side) is sealed or otherwise placed in proximity (i.e. abutted) to the top surface of base panel 56 so as to be sandwiched between motherboard 72(i.e. the board that contains the shock detecting sensor) and base panel 56.”).

Claims 3  and 4 are   rejected under 35 U.S.C. 103 as being unpatentable over  Ertel  in view of  Konkle’096, and further in view of  Lee and further in view of  Konkle et al. (US 20100001195 A1) (hereinafter Konkle). 
 Regarding claim 3 the combination of Ertel, Konkle’096, and Lee teaches limitations of claim 1.
Ertel teaches 
wherein the first and second shock-absorbing member is further configured to absorb a shock applied to the shock-detecting sensor module (Para [0036], line 6-13, “In this regard, in one embodiment, the x-ray detector 30 includes two layers of impact-absorbing material 74, 76(first and second shock absorbing layer). One layer 74 is sealed against or otherwise placed in proximity to the undersurface of top cover panel 54 so as to be sandwiched between the top cover panel and scintillator layer 58. The other layer 76 is sealed or otherwise placed in proximity to the top surface of base panel 56 so as to be sandwiched between motherboard 72 (i.e. the board that contains shock detecting sensor as mentioned in Para[0035]) and base panel 56.”) measured by shock-detecting sensor module (Para [0035], line 8-10, “The electronics (block 72) may also support an accelerometer (i.e. shock-detecting sensor module) designed to detect acceleration of the detector.")
Ertel is silent with regards to 
 attenuate an instantaneous acceleration value measured by the shock-detecting sensor module.
Konkle teaches 
attenuate an instantaneous acceleration value (Para [0004], line 1-6, “In order to simultaneously isolate the x-ray detector array from mechanical shock loading and thermally manage component and detector array temperatures, it would be desirable to allow the detector array to move relative to the casing to some extent while absorbing the shock load to reduce maximum acceleration (i.e. instantaneous acceleration value) delivered to the detector array.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include attenuate an instantaneous acceleration value as taught by Konkle to the teaching of Ertel for the purpose of reducing the effect of applied force. Therefore, this technique of reducing the acceleration will further facilitate the adverse effect of applied shock and force over X ray detector.
Regarding Claim 4, the combination of Ertel, Konkle’096, Lee, and Konkle teaches limitations of claim 3.
Ertel further teaches 
wherein  each of the  first and second  shock-absorbing member is formed of at least one of an elastic material, a viscoelastic material (Para [0037], line 1-3, “The impact-absorbing material is preferably a viscoelastic material that is designed to absorb the shock and vibrations placed on the detector when dropped”), plastic, rubber, gel, carbon graphite, polycarbonate, and polyvinyl chloride.


Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Castleberry et al. (US 20080078940 A1) – This art discussing shock absorbent assembly for portable X-ray setup.
Hartman et al. (US 10028403 B1) – This art teaches about floating circuit board assembly and connector system.
Hsu (US 20060104040A1) – This art teaches a structure for fastening circuit board on a case.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-4PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Arleen M. Vazquez   can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AEYSHA. SULTANA
Examiner
Art Unit 2862



/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865